Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on March 29, 2022, in which: 
Claims 1, 19, and 20 are currently amended.  
Claims 1-20 are currently pending and an Office action on the merits follows.

Response to Arguments
On pages 7-8 of the applicant’s remarks, the applicant argues that Skertich fails to teach “receive an emergency alert sent from an electronic device in response to an emergency phone call executed by the electronic device.”  The examiner respectfully disagrees.  Skertich col. 4 lines 42-49 explain the PSAP receiving an incoming emergency call or text from a subscriber.  Alerting the receiving party of the incoming emergency call reads on this limitation.  The applicant’s arguments further elaborate on elements that are not required by the current claim language.  Therefore, the examiner respectfully maintains the rejection as further explained below.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No.: US 10,524,106 B1 (herein “Skertich”).

Consider claim 1, Skertich teaches a computer-implemented system for transmitting multimedia from an electronic device to an emergency service provider (ESP), the system comprising: 
a) a network server comprising one or more processors (see Skertich Fig. 3, note processor(s) 310); and 
b) an emergency management system (EMS) executed on the network server (see Skertich Fig. 1 note system for delivering video emergency services 100) and configured to: 
receive an emergency alert sent from an electronic device in response to an emergency phone call executed by the electronic device (see Skertich Fig. 1, Fig. 5, col. 4 lines 42-49, col. 7 lines 64-67 note incoming emergency call or text from subscriber 105/106); 
identify an emergency services provider (ESP) to received multimedia from the electronic device based on a location of the electronic device and a geofence system (see Skertich col 4, lines 42-49, col. 7 line 64 – col. 8 line 9, col. 8 lines 35-43 note routing the emergency services request to an emergency dispatcher based on proximity to the caller’s location and in response to the geo-location information indicating that the communication device is within a selected area);
deliver a multimedia inquiry to the electronic device (see Skertich Fig. 5, col. 8 lines 10-15 note receive request for video); 
receive a confirmation of the multimedia inquiry from the electronic device (see Skertich Fig. 5, col. 8 lines 15-23 note accept request); 
establish a communication link between the electronic device and the ESP (see Skertich Fig. 5, col. 8 lines 28-34 note participate in video communication); and 
transmit multimedia content from the electronic device to the ESP via the communication link (see Skertich Fig. 5, col. 8 lines 28-34 note participate in video communication). 
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2, Skertich teaches wherein the multimedia content comprises a video feed (see Skertich Fig. 5, col. 8 lines 28-34 note participate in video communication). 

Consider claim 3, Skertich teaches wherein the EMS is configured to transmit the multimedia content from the electronic device to the ESP via the communication link by: a) hosting the video feed at a remote server (see Skertich Fig. 1, col. 4 lines 32-41 note RCS Server 125); and b) providing the ESP with a web link to the video feed hosted on the remote server (see Skertich col. 7 lines 35-56 note web based interaction). 

Consider claim 4, Skertich teaches wherein the EMS is configured to identify the electronic device as associated with the emergency alert by autonomously receiving the emergency alert from the electronic device when the electronic device executes an emergency phone call (see Skertich col. 4 lines 13-21 note call). 

Consider claim 5, Skertich teaches wherein the EMS is further configured to: a) display a multimedia access button within an emergency response application executed on a computing device at the ESP; b) establish the communication link between the electronic device and the ESP in response to receiving selection of the multimedia access button (see Skertich Fig. 4, col. 7 line 64 - col. 8 line 15 note receiving the emergency request and initiating the request for video communication via operator’s command); and c) display the multimedia content through the emergency response application (see Skertich col. 8 lines 28-34 note video communication through the messaging application with the emergency dispatcher).

Consider claim 6, Skertich teaches wherein the EMS is further configured to: a) display a multimedia access button within an emergency response application executed on a computing device at the ESP; b) receive selection of the multimedia access button; and c) deliver the multimedia inquiry to the electronic device in response to receiving the selection of the multimedia access button (see Skertich Fig. 4, col. 7 line 64 - col. 8 line 15 note receiving the emergency request and initiating the request for video communication via operator’s command). 

Consider claim 7, Skertich teaches wherein the emergency response application is a web application accessible via a web browser using a URL (see Skertich col. 7 lines 35-56 note web based interaction). 

Consider claim 8, Skertich teaches wherein the EMS is configured to identify the electronic device as being associated with the emergency alert by receiving an emergency data request from the ESP, wherein the emergency data request is generated and transmitted by the emergency response application in response to receiving selection of the multimedia access button and wherein the emergency data request comprises an identifier of the electronic device (see Skertich col. 1 liens 23-27 note PSAP receiving the caller’s phone number and address). 

Consider claim 9, Skertich teaches wherein the emergency alert is an emergency phone call made from the electronic device and wherein the EMS is configured to identify the electronic device as associated with the emergency alert by autonomously detecting the emergency phone call made by the electronic device (see Skertich col. 4 lines 13-21 note call). 

Consider claim 10, Skertich teaches wherein the EMS is configured to determine the ESP to receive multimedia from the electronic device by: a) retrieving a plurality of geofences associated with a plurality of ESPs including the ESP; and b) determining that the location of the electronic device is within a geofence associated with the ESP (see Skertich col 4, lines 42-49, col. 7 line 64 – col. 8 line 9, col. 8 lines 35-43 note routing the emergency services request to an emergency dispatcher based on proximity to the caller’s location and in response to the geo-location information indicating that the communication device is within a selected area). 

Consider claim 11, Skertich teaches wherein the EMS is further configured to: a) receive credentials associated with an account of an ESP user through an emergency response application executed on a computing device at the ESP; b) identify an ESP ID associated with the account of the ESP user; and c) determine that the geofence associated with the ESP is associated with the ESP ID  (see Skertich col 4, lines 42-49, col. 7 line 64 – col. 8 line 9, col. 8 lines 35-43 note routing the emergency services request to an emergency dispatcher based on proximity to the caller’s location and in response to the geo-location information indicating that the communication device is within a selected area, each emergency dispatch inherently has a different identifier and selected area).

Consider claim 12, Skertich teaches wherein the multimedia inquiry is an SMS message comprising a web link and wherein confirmation of the multimedia inquiry comprises selection of the web link (see Skertich col. 7, lines 57-63, col. 7 lines 35-56 note text messaging and web based interaction). 

Consider claim 13, Skertich teaches wherein the multimedia inquiry is a push notification and wherein confirmation of the multimedia inquiry comprises selection of the push notification (see Skertich Fig. 5, col. 8 lines 10-23 note receive request for video from the PSAP and accepting the request). 

Consider claim 18, Skertich teaches wherein the EMS is further configured to determine an access level assigned to the electronic device and transmit the multimedia inquiry to the electronic device in response to determining that the EMS does not have permission to access the electronic device based on the access level assigned to the electronic device (see Skertich col. 3 lines 54-64, col. 8 lines 10-23 note privacy settings may indicate the user’s predetermined decisions of whether or not to send audio/video/etc). 

Consider claim 20, Skertich teaches a method for transmitting multimedia from an electronic device to an emergency service provider (ESP) by an emergency management system (EMS), the method comprising: 
receiving an emergency alert sent from an electronic device in response to an emergency phone call executed by the electronic device (see Skertich Fig. 1, Fig. 5, col. 4 lines 42-49, col. 7 lines 64-67 note incoming emergency call or text from subscriber 105/106); 
identifying an emergency services provider (ESP) to received multimedia from the electronic device based on a location of the electronic device (see Skertich col 4, lines 42-49, col. 7 line 64 – col. 8 line 9, col. 8 lines 35-43 note routing the emergency services request to an emergency dispatcher based on proximity to the caller’s location and in response to the geo-location information indicating that the communication device is within a selected area);
in response to detecting the emergency call made from the electronic device, delivering a multimedia inquiry to the electronic device (see Skertich Fig. 5, col. 8 lines 10-15 note receive request for video);; 
receiving a confirmation of the multimedia inquiry from the electronic device (see Skertich Fig. 5, col. 8 lines 15-23 note accept request);; 
displaying a multimedia access button within an emergency response application executed on a computing device at the ESP (see Skertich Fig. 4, col. 7 line 64 - col. 8 line 15 note receiving the emergency request and initiating the request for video communication via operator’s command); and 
in response to receiving selection of the multimedia access button, establishing a communication link between the electronic device and the ESP and transmitting multimedia content from the electronic device to the ESP via the communication link (see Skertich Fig. 5, col. 8 lines 28-34 note participate in video communication).
Allowable Subject Matter

Claim 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647